DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al. (US 2012/0103212) in view of Stowe (US 2013/0081549). 	Regarding claims 1 and 11, Stowe et al. disclose “an imaging blanket for variable data lithography (Figure 2b) comprising: 2 to about 10 W/m2.”  However, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP§2112.01.  In this instance, since the modified blanket of Stowe et al. is at least substantially structurally identical to that claimed, the recited property of the thermal conductivity is presumed inherent.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al., in view of Kanungo et al. (US 2017/0341452).
 	Regarding claim 20, Stowe et al. disclose “a variable data lithography system (Figures), comprising:  	an imaging member (Figure 2B) comprising an imaging blanket (Figure 2B), the imaging blanket comprising:  		a substrate (item 22);  		a foam layer disposed on the substrate (item 21);  		an elastomeric layer disposed on the foam layer (item 20), the elastomeric layer comprising a silicone elastomer (paragraph 52),”  	a fountain solution subsystem configured for applying a layer of fountain solution to the imaging blanket (item 30);  	a patterning subsystem configured for selectively removing portions of the fountain solution layer so as to produce a latent image (item 36);  	an inker subsystem configured for applying ink over the imaging blanket to thereby produce an ink image (paragraph 46); and 
 	Stowe et al. fail to teach “and a top coat comprising fluorosilicone and at least one infrared-absorbing filler.”  However, Kanungo et al. teach a multilayer imaging blanket for variable data lithography which includes a topcoat of fluorosilicone and carbon black (paragraph 9) with a primer layer (paragraph 9) in order to obtain optimum transfer of ink to media (paragraph 7).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a topcoat layer of fluorosilicone with carbon black on top of a primer layer on the modified imaging blanket of Stowe et al. in order to obtain optimum transfer of ink to media.
Claims 7-10, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stowe et al., Stowe and Kanungo et al. (US 2017/0341452).
 	Regarding claims 7, 8, and 10, Stowe et al., as modified, disclose all that is claimed, as in claim 1 above, except “further comprising a top coat comprising fluorosilicone and at least one infrared-absorbing filler.”  However, Kanungo et al. teach a multilayer imaging blanket for variable data lithography which includes a topcoat of fluorosilicone and carbon black (paragraph 9) with a primer layer (paragraph 9) in order to obtain optimum transfer of ink to media (paragraph 7).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a topcoat layer of fluorosilicone with carbon black on top of a primer layer on the modified imaging blanket of Stowe et al. in order to obtain optimum transfer of ink to media. 	Regarding claim 9, Stowe et al., as modified, disclose all that is claimed, as in claim 7 above, but fails to specify the value of the thermal conductivity: “wherein the elastomeric layer has a thermal conductivity ranging from about 0.5 W/m2 to about 10 W/m2.”  However, it has been held that when the claimed and prior art products are at least substantially identical, any 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853